 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA
 9
10   SCOTT JOHNSON,                                 ) Case No.: 2:15-CV-02125-MCE-KJN
                                                    )
11               Plaintiff,                         ) ORDER
     v.                                             )
12                                                  )
   PRIVATE CAPITAL FUND, LLC, a                     )
13 California Limited Liability Company;            )
   RAYMOND YIU LEE;                                 )
14 SANCHALEE SANTHONG LEE;                          )
   and Does 1-10,                                   )
15               Defendants.                        )
                                                    )
16
17           Pursuant to the parties’ request within their Joint Notice of Settlement (ECF No.
18
     32) the Court hereby vacates all currently set dates, with the expectation that the parties
19
     will file a Joint Stipulation for Dismissal within 60 days. The Court sets a Status
20
     Conference/OSC for February 21, 2019 at 11:00 a.m., at which the parties, by and
21
     through their attorneys of record, shall show cause why this case is not dismissed. If this
22
     case is dismissed prior to this hearing, the hearing will be automatically vacated and no
23
     appearance shall be required.
24
             IT IS SO ORDERED.
25
     Dated: December 30, 2018
26
27
28



     Order                                    -1-                2:15-CV-02125-MCE-KJN
